                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


FERNANDO CERVANTES, ADRIAN CERVANTES,
and FIDEL BLANDON,

                   Plaintiffs,

      v.                                           Case No. 18-cv-600-pp

MIDWEST ENVIRONMENTAL LLC
and BONNY LOUISE REISKE,

                   Defendants.


             ORDER GRANTING PLAINTIFF’S MOTION
   FOR DEFAULT JUDGMENT AS TO MIDWEST ENVIRONMENTAL AND
              BONNY LOUISE REISKE (DKT. NO. 12)


      On November 13, 2018, at the plaintiffs’ request, the clerk of court

entered default. A week later, the plaintiffs moved for default judgment. Dkt.

No. 12. To date, neither defendant has appeared. The court will grant the

motion for default judgment.

      I.    Entry of Default

      Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment. A party first must seek an entry of default based on

the opposing party’s failure to plead. Fed. R. Civ. P. 55(a). This means the court

must first assure itself that the defendant was aware of the suit, and still did

not respond.

      The plaintiffs filed the complaint on April 17, 2018. Dkt. No. 1. They filed

their proofs of service on May 30 and June 1, 2018. Dkt. Nos. 4, 5. The proof of

                                        1
service indicates that Carlton Manske served Bonnie Louis Reiske individually

and on behalf of Midwest Environmental, LLC, at 2905A S. Wentworth Ave.,

Milwaukee, Wisconsin on May 25, 2018. Dkt. No. 4. The Department of

Financial Institutions website confirms that Bonny Louise Reiske is the

registered agent for Midwest Environmental, LLC, and that the principal office

is located at 2905A S. Wentworth Ave., Milwaukee, WI 53207-2511 (accessible

at https://www.wdfi.org/apps/CorpSearch).

      The summons indicated that within twenty-one days of the date the

defendant received service, it must answer. Dkt. No. 1-2 at 1. This means that

the defendants’ deadline for answering or otherwise responding to the

complaint was June 15, 2018. The defendants did not respond, and the clerk

of courts asked the plaintiffs to file a status update. On July 5, 2018, the

plaintiffs filed a motion for leave to file a first amended complaint. Dkt. No. 7.

Magistrate Judge Joseph granted the motion, and the plaintiffs filed an

amended complaint on August 10, 2018. Dkt. No. 10. The defendants did not

file an answer or otherwise respond. Three months later, the plaintiffs filed a

motion for entry of default against both defendants, dkt. no. 11, and the clerk

entered default the next day. The court is satisfied that the plaintiffs

effectuated service, and that the entry of default was proper.

      II. Plaintiff’s Motion for Default Judgment

      After the entry of default, a plaintiff may move for default judgment

under Rule 55(b). Fed. R. Civ. P. 55(b). When the court determines a defendant

is in default, the court accepts as true the well-pleaded factual allegations in

                                         2
the complaint. eE360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th

Cir. 2007). “A default judgment establishes, as a matter of law, that defendants

are liable to plaintiff on each cause of action alleged in the complaint.” Id.

However, those portions of the default judgment motion relating to the amount

of damages and fees must be proven. Yang v. Hardin, 37 F.3d 282, 286 (7th

Cir. 1994). Rule 55(b)(2) provides that the district court may conduct hearings

or make referrals, if necessary, to determine the amount of damages. Fed. R.

Civ. P. 55(b)(2). Such proceedings are unnecessary if the “amount claimed is

liquidated or capable of ascertainment from definite figures contained in the

documentary evidence or in detailed affidavits.” eE360 Insight, 500 F.3d at 602

(quoting Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722 F.2d

1319, 1323 (7th Cir. 1983)).

      The complaint alleges that the defendants violated the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq., when it required, or permitted, the

plaintiffs to work more than forty hours a week but did not compensate them

for those excess hours. Dkt. No. 1 at 1. The FLSA requires employers to pay

their employees a federal minimum hourly wage. 29 U.S.C. §206(a)(1). In

addition, the employer must pay an overtime rate of at least one and one-half

times the employee’s regular wage for any hours worked in excess of forty

hours in one week. 29 U.S.C. §207(a). An employee bears the burden of proving

that he performed overtime work for which he was not properly compensated.

eE360 Insight, 500 F.3d at 602 (quoting Dundee Cement Co. v. Howard Pipe &

Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th Cir. 1983)).

                                         3
      With respect to damages, the FLSA provides that any employer who

violates the overtime pay requirement shall be liable in the amount of the

“unpaid wages, or their unpaid overtime compensation, as the case may be,

and in an additional equal amount as liquidated damages.” 29 U.S.C. §216(b).

In addition to any judgment awarded to the plaintiff, the court may allow a

reasonable attorney’s fees and costs. Id.

      The allegations in the complaint establish a violation of FLSA’s overtime

provisions. From April 2016 to mid-May 2016, the plaintiffs—former employees

of the defendants—worked as asbestos removers. Dkt. No. 10 at ¶15. The

defendants “regularly suffered or permitted plaintiffs to work in excess of forty

hours per week in many workweeks.” Id. at ¶19. The defendants agreed to pay

the plaintiffs a base hourly rate of $18 per hour, but the defendants failed to

pay the plaintiffs for all hours worked. Id. at ¶¶21, 22. The plaintiffs allege that

defendants’ actions were willful. Id. at ¶38.

      At all relevant times, Reiske owned and operated Midwest

Environmental. Id. at ¶27. Plaintiff Adrian Cervantes worked approximately

eighty hours at his regular rate of $18 per hour and sixteen hours at his

overtime rate of $27 per hour for a total of $1,872 in unpaid wages. Id. at ¶24.

When the number is doubled for liquidated damages, the defendants owe

Adrian Cervantes $3,744. Plaintiff Fernando Cervantes worked approximately

ninety hours at his regular rate of $18 per hour and sixteen hours at his

overtime rate for a total of $2,052 in unpaid wages. Id. at ¶25. When that

amount is doubled for liquidated damages, the amount owed to Fernando

                                         4
Cervantes is $4,104. Plaintiff Fidel Blandon worked approximately 160 hours

at his regular rate of $18 per hour and sixty-eight hours at his overtime rate of

$27 per hour. Id. at ¶26. Blandon was compensated $300 for hours worked,

but has a total of $4,416 in unpaid wages. Id. When that amount is doubled,

the defendants owe Fidel Blandon $8,832. The total amount owed the plaintiffs

is $16,680 in unpaid wages and damages.1

      The FLSA also provides for an award of attorney’s fees and costs. 29

U.S.C. §216(b). Attorney Larry Johnson filed a declaration and a verified

statement of costs and fees. Dkt. Nos. 14, 14-1, 14-2. Johnson billed 7.1 hours

at $350, and his associate, Claire Roehre, billed 7.2 hours at $200, for a total

amount of $3,925. Costs totaled $668.70 (filing fee, service fee and postage).

The court finds that the plaintiffs have supported their request for fees and

costs in the amount of $4,593.70.

      III. Conclusion

      The court GRANTS the plaintiffs’ motion for default judgment against

defendants Midwest Environmental, LLC and Bonny Louise Reiske. Dkt. No. 8.

      The court AWARDS plaintiff Adrian Cervantes $3,744. The court

AWARDS plaintiff Fernando Cervantes $4,104, The court AWARDS plaintiff

Fidel Blandon $8,832. The court APPROVES the plaintiffs’ request for

attorney’s fees in the amount of $3,925 and costs in the amount of $668.70,




1The complaint also includes an overtime claim, alleging violations of Wis.
Stat. §§103.02, 103.03 and Wis. Admin. Code DWD §274.03, but the plaintiffs
ask for damages only under the FLSA.
                                        5
for a total amount of fees and costs of $4,593.70. Dkt. No. 8. The clerk will

enter judgment against in the defendants in the amount of $21,273.70.

      The court ORDERS that the case is DISMISSED.

      Dated in Milwaukee, Wisconsin this 30th day of April, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                        6
